     Case 1:20-cv-01430-DAD-BAM Document 5 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       IAN WILSON,                                    Case No. 1:20-cv-01430-BAM (PC)
12                         Plaintiff,                   ORDER STRIKING UNSIGNED COMPLAINT
                                                        AND REQUIRING PLAINTIFF TO FILE A
13             v.                                       SIGNED COMPLAINT
14       TORRES, et al.,
                                                        (ECF No. 1)
15                         Defendants.
                                                        THIRTY (30) DAY DEADLINE
16

17            Plaintiff Ian Wilson (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
18   action under 42 U.S.C. § 1983. Plaintiff initiated this action on October 7, 2020, together with a
19   motion to proceed in forma pauperis.1 (ECF Nos. 1, 2.)
20            The Court is required to screen complaints brought by prisoners seeking relief against a
21   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
22   § 1915A(a). In preparing to screen the complaint, the Court noted that Plaintiff’s complaint lacks
23   any signature. Both the Federal Rules of Civil Procedure and this Court’s Local Rules require
24   that all filed pleadings, motions and papers be signed by at least one attorney of record or by the
25   party personally if the party is unrepresented. Fed. R. Civ. P. 11(a); Local Rule 131(b). As
26   Plaintiff’s complaint is unsigned, the Court must strike it from the record. Plaintiff will be
27
     1
       Plaintiff’s motion to proceed in forma pauperis will be addressed by separate findings and
28   recommendations.
                                                       1
     Case 1:20-cv-01430-DAD-BAM Document 5 Filed 10/08/20 Page 2 of 2

 1   permitted thirty (30) days to file a signed complaint that complies with Federal Rules of Civil

 2   Procedure and the Local Rules.

 3          Based on the foregoing, it is HEREBY ORDERED that:

 4          1. Plaintiff’s complaint, filed October 7, 2020, (ECF No. 1), is STRICKEN from the

 5               record for lack of signature;

 6          2. The Clerk of the Court is directed to send to Plaintiff a civil rights complaint form;

 7          3. Within thirty (30) days from the date of service of this order, Plaintiff SHALL file a

 8               signed complaint or a notice of voluntary dismissal; and

 9          4. Plaintiff is warned that the failure to comply with this order will result in

10               dismissal of this action, without prejudice.

11
     IT IS SO ORDERED.
12

13      Dated:     October 7, 2020                              /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
